Citation Nr: 0718445	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the above claim.

The issue of a low back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1985, the RO denied service connection for a 
low back disability.  The veteran did not appeal this 
decision.  

2.  Evidence received since the final decision denying 
service connection for a low back disability, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; it 
is not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1985 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the RO's final decision 
denying service connection for a low back disability is new 
and material; thus, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received has been met to the extent 
necessary to reopen the claim, such that any deficiency in 
this regard is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In August 1985, the RO denied service connection for a low 
back condition on the grounds that a current back disability 
was not shown on VA examination in June 1985.  The RO also 
granted service connection for hearing loss and residuals of 
a subdural hematoma, each evaluated as 10 percent disabling.  
The veteran was notified of this decision and of his 
appellate rights by letter dated September 16, 1985.  The 
notice letter described the service-connected residuals of a 
subdural hematoma as a "brain or spinal cord condition" 
evaluated as 10 percent disabling.

In a statement received in April 1986, the veteran stated 
that, "I am currently rated 20% service connected for 
impaired hearing and brain or spinal cord condition . . . my 
spinal cord condition was causing my right leg to give me 
considerable pain.  I request my right leg condition be 
considered service connected and my spinal cord condition be 
reevaluated."  This statement did not express 
dissatisfaction or disagreement with the RO's August 1985 
denial of service connection for a low back condition, and is 
therefore, not a notice of disagreement with that 
determination.  See 38 C.F.R. § 20.201.  Rather, the veteran 
requested service connection for a right leg disorder and an 
increased rating for his service-connected  residuals of a 
subdural hematoma, which had been characterized as a brain or 
spinal cord condition by the RO.  The RO denied these claims 
in June 1986.

In a statement received in August 1986, the veteran said that 
he had a right upper back problem and that the pain had been 
going on since 1982.  Similarly, this statement did not 
express dissatisfaction or disagreement with the RO's August 
1985 denial of service connection for a low back condition, 
and is therefore, not a notice of disagreement with that 
determination.  See 38 C.F.R. § 20.201.  The veteran made no 
reference to the August 1985 rating decision or the denial of 
his claim.  Accordingly, the August 1986 statement was 
accepted as a request to reopen the claim for service 
connection for a back condition.

On October 8, 1986, the RO wrote to the veteran and notified 
him that his claim for service connection for a low back 
condition had been previously denied and of the types of 
evidence to submit in order to reopen his claim, i.e., new 
and material evidence.  He was requested to submit this 
evidence within 60 days.  In November 1986, the veteran 
responded that he could not supply the requested information.  
Accordingly, the claim to reopen filed by the veteran in 
August 1986 was abandoned.  See 38 C.F.R. § 3.158.  In 
December 1986, the RO notified him that when information is 
received, "we will be happy to again consider your claim for 
service connection for your claimed back condition."  

As the veteran did not appeal the August 1985 RO decision 
that denied service connection for a low back condition, it 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

In August 2003, the veteran sought to reopen the claim.  The 
representative argued that the August 1985 rating decision 
was not final.  However, as discussed above, the Board 
disagrees.  A notice of disagreement was not filed within one 
year of the September 16, 1985, notice letter.  See 38 C.F.R. 
§§ 20.201, 20.302.  The representative also argued that the 
August 1985 and June 1986 RO rating decisions contained clear 
and unmistakable error in denying service connection for a 
back condition.  However, the June 1986 RO rating decision 
did not deny service connection for a back condition; it 
denied service connection for a right knee condition.  See 
Letter from the RO to the veteran, dated June 27, 1986.  In 
February 2004, the RO found that the August 1985 rating 
decision denying service connection for a low back condition 
did not contain clear and unmistakable error.  The veteran 
did not appeal this determination, and the Board does not 
have jurisdiction over the issue of whether there was CUE in 
the August 1985 rating decision denying service connection 
for a low back condition.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the prior decision, the record contained 
service medical records showing treatment for low back pain 
in May 1983 and a diagnosis of muscle spasms in January 1985 
with a history of trauma to the lower back in 1983, and a VA 
examination dated April 1985, which diagnosed the veteran as 
having no back disability. 

Evidence obtained since that time includes post-service VA 
treatment records dated from March 1986 to October 2005 that 
show treatment for recurrent lower back pain and muscle 
spasms in the lower back, which include a diagnosis of acute 
lumbosacral strain with symptoms of sciatica in March 1986 
and x-rays of the lumbosacral spine in October 2002 showing 
progression of degenerative osteoarthritic changes.  Also of 
record is an MRI of the lumbar spine dated August 2003 from 
Straub Clinic and Hospital showing moderate right central L3-
4 disc protrusion and degenerative disc changes at multiple 
levels; private physical therapy records for the lower back 
from August to September 2005; private acupuncture treatment 
for low back pain from Anna Li Clinic in August 2005 for 
treatment of chronic low back pain; and private medical 
records from the Queen's Health Care Centers from January 
2003 to July 2005 that contain treatment for thoraco-lumbar 
pain.

Such evidence is sufficient to reopen the claim for a low 
back disability.  The Board finds that the additional 
evidence associated with the claims is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board further finds that 
this evidence, specifically the post-service March 1986 
diagnosis of acute lumbosacral strain with symptoms of 
sciatica, is material as it raises a reasonable possibility 
of substantiating the claim.  As new and material evidence 
has been presented, the claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened; the 
appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Given that the veteran has submitted medical evidence 
supporting his claim, on remand he should be afforded a VA 
examination to obtain a medical opinion.  In the Board's 
view, such an opinion is necessary for a determination on the 
merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to the examiner, 
and the examiner should review the claims 
file and indicate in the report that the 
claim file was in fact reviewed.  Any 
indicated tests should be accomplished.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any low back 
disability found to be present.  

The examiner should state whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current low back 
disability had its onset during active 
service or is related to any in-service 
disease or injury.  

A detailed rationale for any opinion 
expressed should be provided.

2.  Finally, readjudicate the appellant's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


